
	
		I
		112th CONGRESS
		1st Session
		H. R. 2024
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Butterfield
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 39, United States Code, to provide that
		  the procedures governing the closure or consolidation of postal branches and
		  stations shall be the same as those applicable in the case of post
		  offices.
	
	
		1.Short titleThis Act may be cited as the
			 Post Office Transparency
			 Act.
		2.Extension of
			 procedures relating to postal closings and consolidationsSection 404 of title 39, United States Code,
			 is amended by adding at the end the following:
			
				(f)For purposes of subsections (a)(3) and
				(d)—
					(1)the term
				post office includes a branch, station, or other facility
				which—
						(A)is operated by the
				Postal Service; and
						(B)provides services
				to persons described in paragraph (2); and
						(2)any reference in
				subsection (d) to the persons served by a post office shall include any postal
				patrons receiving mail delivery services from such post office, residents
				within any ZIP code served by such post office, postal patrons having post
				office boxes at such post office, and the relevant local government officials
				(as defined under regulations of the Postal
				Service).
					.
		
